09-4380-ag
         Sun v. Holder
                                                                                         BIA
                                                                                 A093 397 267
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2nd day of November, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                RICHARD C. WESLEY,
11                     Circuit Judges.
12       _________________________________________
13
14       JIN MING SUN, a.k.a. JINMING SUN,
15                Petitioner,
16
17                       v.                                        09-4380-ag
18                                                                 NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                Joan Xie, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Luis E. Perez, Senior
28                                      Litigation Counsel; Elizabeth D.
29                                      Kurlan, Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Jin Ming Sun, a native and citizen of the

 6   People’s Republic of China, seeks review of the September

 7   22, 2009, order of the BIA denying his motion to reopen.        In

 8   re Jin Ming Sun, No. A093 397 267 (B.I.A. Sept. 22, 2009).

 9   We review the BIA’s denial of a motion to reopen for abuse

10   of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517 (2d

11   Cir. 2006).   We assume the parties’ familiarity with the

12   underlying facts and procedural history of the case.

13       The BIA denied Sun’s timely motion to reopen based on

14   his failure to establish his prima facie eligibility for

15   relief.   The BIA did not abuse its discretion. See I.N.S. v.

16   Abudu, 485 U.S. 94, 104-05 (1988).    In denying Sun’s motion,

17   the BIA reasonably accorded the documents he submitted low

18   probative value.     Shunfu Li v. Mukasey, 529 F.3d 141, 149

19   (2d Cir. 2008); See also Qin Wen Zheng v. Gonzales, 500 F.3d

20   143, 148-49 & n.6 (2d Cir. 2007).    Moreover, contrary to

21   Sun’s argument, the BIA did not err in considering that


                                     2
 1   Sun’s wife, as a similarly-situated family member remaining

 2   in China, had suffered no further persecution.    See Melgar

 3   de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999).

 4       In addition, Sun failed to submit an application for

 5   relief together with his motion, as required under the

 6   regulations.   8 C.F.R. § 1003.2(c)(1). The BIA’s denial of

 7   the motion to reopen on this ground was not an abuse of

 8   discretion.*

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




         *
          Sun’s reliance on In re Matter of Yewondwosen, 21 I. &
     N. Dec. 1025, 1027 (BIA 1997), is misplaced because, here,
     the government did not affirmatively join in the motion to
     reopen.
                                    3